ALLOWABLE SUBJECT MATTER
Claim 1 is pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Abe et al., (US 2014/0345887 A1) teaches a litter separating apparatus includes a frame, a churn-up mechanism provided at a front portion of the frame, and a mesh member provided at a rear portion of the frame.  During operation, when the separating apparatus is towed on the surface of sand ground, the churn-up mechanism churns up litter along with sand, and throws thus churned up litter into said mesh member which catches the litter.  The mesh member includes an encircling portion including a rear wall and side walls, and having an opening formed therein.  The mesh member is attached pivotally to one of longitudinal members of the frame.  An opening-closing plate is pivotally arranged around an open-side edge of one of the side walls on the longitudinal member to which the mesh member is pivotally attached.  Such litter separating apparatus prevents litter from dropping out from the mesh member during collection of the litter. 
In regarding to independent claim 1, Abe taken either individually or in combination with other prior art of record fails to teach or render obvious a system for harvesting nitrogen, comprising; a motored robotic litter processing vehicle; a nitrogen harvester box connected to a rear portion of the vehicle, including a vacuum canopy connecting four sides to a floor, and wheels: a scoop level to ground having an opening facing the vehicle and enabled to collect litter material including nitrogen;  a sieve screen having a mesh size positioned laterally at a height above the floor enabling nitrogen particles smaller than the mesh size to fall through the sieve and nitrogen particles larger than the mesh size to be captured on a top surface of the sieve;  a chute connecting the canopy to a nitrogen collection bin, and a vacuum motor positioned between the chute and the bin;  wherein with the vehicle moving in a forward direction, the scoop collects nitrogen particles which are size separated by the sieve screen, and the nitrogen particles smaller than the mesh screen size are vacuumed into the bin. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 22, 2021